Exhibit 10.25

January 6, 2014

Dear James,

As discussed at the meeting of the Compensation, Management Development and
Succession Committee held December 19, 2013, this letter memorializes effective
as of that date the understanding between you and Morgan Stanley (the “Company”)
regarding certain payments to which you would be entitled under your offer
letter with the Company, originally dated August 16, 2005, if you were subjected
to a “golden parachute” excise tax. Specifically, effective as of December 19,
2013, you and we agree to delete in its entirety the last paragraph under the
section of the offer letter entitled “Full Career/Section 409A/Section 4999” as
set forth below:

“In the event it shall be determined that any payment or distribution you
receive from Morgan Stanley (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code, or any interest or
penalties are incurred by you with respect to such excise tax (together, the
“Excise Tax”), you shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that after payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, you retain an amount
on an after-tax basis of the Gross-Up Payment equal to the Excise Tax imposed
upon all such Payments.”

Thank you again. We ask that you confirm your acceptance of the foregoing by
signing and dating this letter in the area designated below and returning this
letter to me.

 

Sincerely,  

/s/ Jeff Brodsky

  Jeff Brodsky   Managing Director   Chief Human Resources Officer  

 

Accepted and agreed to:   Signed:  

/s/ James P. Gorman

  Name:   James Gorman  